I   o   ;_
             ~-


                                                           ROLAND JEROME MADDEN
                                                           JESTER III UNIT #665734
                                                           3 JESTER ROAD
                  This document contains some              RICHMOND I TEXAS
                  pages that ar~ of P?or quality
                                                                     77406
                  at the time of 1magmg.


                   RE:MariON FOR LEAVE TO FILE MANDAMUS                               RECE~VED ~N                   ·
                      .MOTION TO VACATE CAUSE F-93-04717-TH
                                                                                    OOURT OF CRIMINAL APPEAlS
                                                                                          JAN 29 2015
                                                 ......
                                                                                             ... :,;· ..   /,..
                                                          - -
                             Dear Honorable Clerk,
                                                                               -·
                                  The Relator·filed a I'Ul'ION TO VACATE CAUSE               F-93-0~717-TH
                                             .            .

                                                                                      .
                                on OCtober i3,2014 , an. alleged BURGLARY OF A BUILDING.

                                  The Resoonnent.s to this           a~y   I'!EIV@ NBt ae:kNCMi@cJ(j@B said
                                 Motion.

                                  The Honorable Criminal District-Court One has not been forthright
                               with this HONORABLE COURT OF CRIMINAL APPEALS regarding any prior
                               WRIT OF HABEAS CORPUS in this alleged cas.e ...

                                  To this day the Honorable Trial court in CDC 1 in Dallas
                               Countv,Texas has OPERATED WITHOUT THE LEGAL JURISDICTION
                                required by law; THE RELATOR DID Nar ABUSE THE WRIT PROCESS ••
                                 Please find enclosed the following:
                                        exhibit one-a copy of the MariON TO VACATE CAUS'E F-93-04717-TH;
                                        exhibit-two;letter from the Honorable clerk Thomas Lowe;
                                        exhibit-three,*a letter from the Honorable Criminal District
                                        -     '
                                        Court One in Dallas County,Texas,.tells relator to file his
                                        *second Writ of Habeas corpus in cause F-93-04717-Th ••
                                         that WRIT OF HABEAS CORPUS NEVER WAS SENT TO THE HONORABLE
                                           COURT OF CRIMINAL APPEALS ••.•
                                        exhibit-four,acknowledgment that the B WRIT OF HABEAS CORPUS
                                        did not make it to this honorable court of criminal appeals ••
                                        exhibit-five,ORDER DESIGNATING ISSUES Nar SENT TO THE HONORABLE
                                        COURT OF CRIMINAL APPEALS,THE TRIAL COURT TO THIS DAY REFUSES
                                        TO EXPLAIN WHAT ISSUES WERE UNRESOLVED OR HOW IT CAME TO THOSE
                                        CONCLUSION RELATED TO THE LEGALITY OF THE RELATORS CONFINEMENT??

                                    **SIR THIS IS AN EMERGENCY,THE FACTS ARE UNDISPUTED,THIS ALLEGED
                                       BURGLARY OF A BUILDING IS A VOID CASE..                      THANK YOU FOR .YOUR TIME
                                                                                                     SINCERLY '. •. . . -- '· .II ~AI\   A
                                                                                              ROLAND J MADDEN 665734 \ ) \ '         v   \   ••
                                                                                            ··:.·l,,_. •

                          COURT OF CRIMINAL APPEALS


                                                                      CAUSE F-93-04717-TH




IN DALLAS COUNTY, TEXAS
             - (RESPONDENTS)




                             MOTION FOR LEAVE TO FILE MANDAMUS

              TO THE HONORABLE JUDGES OF SAID COURT:
           COMES NOW ROLAND JEROME Ml\DDEN,Relator in the ahove n11mhpn>rl anrl
         titled cause,files this MOTION FOR LEAVE.TO FILE MANDAMUS IN CAUSE
         F-93-04717-TH from DISTRICT COURT NUMBER ONE in Dallascounty,Texas.



             In support of· said Motion,the Relator will show this Honorable court
            the following:

                                          I.
            That the Relator was ."ILLEGALLY" convicted of an alleged
                                                                           ··:~::•.


          BURGLARY OF A BUILDING IN CAUSE F-93-04717_-'TH IN THE CRIMINAL

          DISTRICT COURT NUMBER ONE IN DALLAS COUNTY, TEXAS; IN l\ JURY TRIAL
          ON DECEMBER 08,1993,relator was found GUILTY and assessed 65 years
          THE RET.~'TY)R PT.Rfl"Nm' ~TTT.'T'V- - (ATTORNEY RETAINED r.ot.JIS DAVIS JR l


                                         II.

            "NO APPEAL WAS PER~~" hPr.;=mse the Honorable Judge Janice Warder
             had originally set~the AS~DE.            *(SET THE CASE ASIDE)

             THERE   WAS NOT A POLICE REPORT;A VALID INDICTMENT,A PROBABLE CAUSE
           REPORT; or anv evidence that the· 'RELATOR WAS CONNECTED or that a

           CRIME had been corrmitted.


                                         III.

             The Relator is unlawfully confined at the Jester I I I unit of the
             Texas DEPARTMENT OF CRIMINAL JUSTICE          PRI.'~ON   NUMRER 665734.

             THE TRIAL. COURT WAS WITHOUT AUTHORITY. TO ACT., AND THEREFORE A

           ~MOTION    TO VACATE WAS THE PROPER REMEDY·


                                                 l.
.. ··
....
         ...·. ··J .
         '      .          ,;"'   '    !
       - !.    =.:\,! ·:    .
              t.·· :·.
                     ..



                                                                     v.
                                            THE DALLAS COUNTY DISTRICT CLERK REFUSED TO ACKNOWf.EGE
                                           THE FILING OF THE. MariON TO VACATE CAUSE F-93:_04717-TH. (fil,ed october 13,2014)

                                            THE TRIAL COURT REPEATIDELY SENT THIS HONORABLE COURT OF
                                           CRIMINAL APPEAL INCORRECT INFORMATION WITH IMPUNITY •.



                                                  WBEREFoRE,the RELATOR prays that this HONORABLE COURT OF
                                                  CRIMINAL APPEALS   GRANT      HIS .MOTION      TO   FILE MANDAMUS
                                                  AND IN THE INTEREST OF JUSTICE NULLIFY THE ACTIONS OF
                                                  THE TRIAL COURT IN THIS         MATTER •••



                                                                  DECLARATION
                                           !,ROLAND JEROME MADDEN,being presently incarcerated in the TEXAS DEPARTMENT
                       OF CRIMINAL JUSTICE,ID 665734 declares under the penalty of perjury that the
                       foregoing is true and correct ..
                                                                      EXCUTED        ON THIS THE "tiTB DAY OF JANUARY 2015
                                                                                                 d-~*J
                                                                                                    ~
                                                                  CERTIFICATE OF SERVICE

                                           !,hereby certify that a True copy of this MOTION TO FILE LEAVE
                           TO FILE MANDAMUS IN CAUSE F-93-04717-TH has been mailed to thP
                           HONORABLE STATE cOMMISSION ON JUDICIAL CONDUCT:
                                  .j
                                                                          at   p . n R n x 1 ? ?. f') s
                                                                               AUSTIN,TEXAS
                                                                                        78711




                                                                                             ~If-~
                                                                                             OLANJ;       ~ROf.m   MADDEN·
                                                                                             JESTER III UNIT ~665734
                                                                                                                             !;ft)
                                                                                             3 JESTER ROAD                   '/kjl                                                                                                                                                                                                                                ..'     .,
                                                                                                                                                                                                                                        .
                                                   ,. ;;:,._
                                                                                                             f- <1 ~-6'"'n 11 :..~H
     i~
. .EX:tPARTE
                   .     1:
      ·,;- ··- .         __
                                                                                                                                    §
                                                                                                                                                                                                                           '      -~
    ROLAND                                   3'~ MADDEN                                                                             §               DAtt.AS              c.x>tlNTY, TBXAs                         ... 1.                               . ·. ·'     ..o\J~·
                                                               Prose·                                                                                                           ''···                                          ,.'J·.
                                                                                                                                                                                                                               ''·
                                                                                                                                                                                                                                               .•        A~:·.· ..

                                                                                                                                                                                                                                               .:···.1\.~~·
                                                                                                                                                                                                                                                  'ci'Y.    ': . . . .

                                                                                           Ml7liON 'ro VACATE CAUSE F-93-04717-TU
                                                                    TO ~· fiOrQABtB .:JUDGE OF SAID COURT:
                                                               COMES NON ROLAND JEJrAE MADDEN; Defendant in the· above and
                                                               titled
                                                                   .  cauae,files
                                                                        .    .               . - ~VACATE CAUSE P-9~7l7-TH
                                                                                  'this MOTtON
                                                               from District Court Number One in Dallas County,Texaa.

                                                                    In support of said Motion, the Defendan~ will ahow this                                                                                                                                                               'I



                                                               Honorabl~         Court the following:
                                                                                                                                    I.
                                                                                                                     .                                          .                                   .                  .                                           .~:   ..
                                                                    That the defendant was convicted of a alleged; BURGLARr OF A BUILOING
                                                               iN CAUSE Ml-04717-m'IN Criminal District Court Number one in
                                                               oallas Coun~y,Texa~:on December 08,1993 in· a jury trial and .. was.
                                                               aantencad         ~o       65   years··~n                          prison, 1"Ra defendant Pled NOT Gf.Jlt'!'Y.
                                                                                 ·.Trial counsel Louis Davis' jr (Retained)
                                                                                                                                    II.
                                                                             ,                      o                        oj                 '                                               •            r'        ,                                       /




                                                                    Tnece vas         •m       APPBAL • · IN mtS CASB                                                   BECAUSE 'm&                     tlONOM.ilt.i!: JUDGE JANICE'·.

                                                               ,
                                                                   W~ER ORIGINALt~    •    .    I
                                                                                                        SBT          m.tS ·.YERt)!r.."',P
                                                                                                                         .                  '       .   ,-J
                                                                                                                                                                    AtSIDF!)
                                                                                                                                                                         '·
                                                                                                                                                                                        .'~ .
                                                                    The Defe~t is unlawfully co:frflm.,"() at the Jester: III unit· .in the Texas                                                                                                                             .........

                                                                   Deflcl.rtmant -of Cdm~nal Justice Prison Number 665734.

                                                                                                                                    III.
                                                                    The Trial Court Canmitted
                                                                                     .-. ·.:
                                                                                              an "BRROR IV\'!'MIAtu
                                                                                                          .  '
                                                                                                            ~. ~  .
                                                                                                                    ON 'l'HE DAY OF\•mE
                                                                                                                                    ¥
                                                                                                                                        "TRIAL
                                                                   WHICH \'l~S IaJURIOO.S "l'O 1'f1E RIGtiTS OP ':1'HE                                                             DEPENnJUft' TO wiT:
                                                                                                        .          '.'                    ...·                                 \   ·_     .  .       ·..     -                               ..·       -   -
                                                                                                             THE TRIAL
                                                                                                                  .  .
                                                                                                                       COtiR1' PRoviDFD ..AN INDIC'l.'HBN'r "'NOT"
                                                                                                                                          ,'                   ..  FROM                  --~




                                                                                                             A       GRAND ;wRY• ...
                                                                                                             THE. TRIAl'..
                                                                                                                   .
                                                                                                                           COURT PROeSBDBD.
                                                                                                                                       '
                                                                                                                                            WI'l'ROUl',
                                                                                                                                                 ..     A'. ' POLICE
                                                                                                                                                                ·,'
                                                                                                                                                                                                                                             ·RSPORT
                                                                                                                                                                                                                                                .

                                                                                              PaOOABL~ CAUsE REPOR'l'. tN. TJtiS CAsE•.• ~
                                                                                                             OR A
                                                                    The court. thltS Operated witout t.EGAt JURISDICTioN in this ~tter •••.•
                                                                                  . ·_.__ ~--       . ·. ·._, .. .      .    .                                                                                                                     .                                           ·'
                                                                                 ·~,tf'te Def~t pr:ay~f~hat this &onorable. ~rt
                                                                                 vtli GtWn'. his MOTION TO V~Ts ·~: ~9~717-TH.
                                                                                 aild. thzat a· hearing                                    be so conduCted.· in whichthe Daf~t                                                                                                                      '
                                                                                                                                                                                                                                                                                                ·'
                                                                                 be smDI WARRANT                                    back                to      suCb          .hfirtng                  to provlae         1~                                                                       .\

                                                                                 documents with CCJllpOtent Attorney ••••



~ ..: ;:·   • • ._.. :        ·~,.\,I,   '   . .::,:   ',                                                                                1 ..
   ~~\.::~~~;'·\' ·.
             .I). .       ~                                                                                                                -.;.'.-1.
                                                                                                                                                         .:':.!'• ...
                                                                       .,
                                                                                             '":,:· .. ·'                                                                .'
                                                                                                                                                              ,,.:, ~.
                                                                                                                                                                                        '·   ..
...
 ~   •,


                                                                            . DECLARATION. ,                          . ~'       '
                                                                                                                                                                                                                                         .. ····       '




                                                         I ROLAND JERC:J,1tE HADDBR,being
                                                                              •  .
                                                                                          presen~ly
                                                                                                t
                                                                                                    incarcerated
                                                                                                              .
                                                                                                                 at. the Je~ter III
                                                                                                                                 .

                                                       Unit of the Texas Department cf Criminal Justice,r.~~i665734 DeClare
                                                       under .the penalty of perjury that th~ foregoing is true and corect,


                                                         EXCOTBD   oN THIS    'lfiE 13th day .of OC'lOBBR 2014




                                                                                                                                                                                                                            '   '~   .     .l




                                                                            certificate of service                                                                                                                      ...f.




                                                           !,hereby c~_rtl'fy that a True copy of this, MOl'ION '1'0 Y~ CAUSB F-93-047~7'
                                                        11as ·been ·~ned to the DAtLAS anmr DISTRiq'r CLERlt:


          •   ..:.   \   '!!   .i
                                                                                       PJ.W1K               ClOILIN OOOR'l'S. BLD
                                                                                      .113 N,Riverfront Blvd.
                                                                                       Dallas eounty;Texas
                                                                                                                    75207

                                                                                                                                                                                                                                                   .   ~   ..




                                                                                                                              ~···,
                                                                                                                             ~~~¢
                                                                                                                                         . . . ·.         . .                 . . ·.·             .       ~   .. ,.   .. . . L

                                                                                                                                     .        · ·.
                                                                                                                             .       .           .. . .··. MADDEN
                                                                                                                                                     :   ·. .  .
                                                                                                                                                                  166534.
                                                                                                                                                                  ,·                                  '


                                                                                                                             Jester~            ttl Unit .
                                                                                                                             3 Jester ·Road
                                                                                                                             Richmond,'lexas
                                                                                                                                        llfi 71406' : '
                                                                                                                                                                              I('




                                    .
                                    ~·-·.:..   .   ~
                                                                                      ;.·,..· .
                                  .l1.~"t:.~~!!li~_
         offlce Wlthln the next fifteen days.       / Your cooperatlon and
         assistance is appreciated.             -
                                                  /'t
                                             :;; S:.lncere
                                                  ~.       1 y,;,
                                              ~     :;           I




                                              {i \_:it   !Vtt1Y~{\ trf:·J'{/' .
                                                  'Thom'as' 'Lowe·~ clerk

         cc:       The Honorable Janice Lough Warder
                   Judge, Criminal District Court
                   133 N Industrial Blvd., LB 38
                   Dallas, Tx. 75208

                   John Vance
                   District Attorney
                   133 N. Industrial
                   Dallas; Tx. 75207

                   Roland Jerome Madden
                   TDC #665734
                   Hughes Unit
                   Rt. 2, Box 4400
                   Gatesville, Tx. 76597
                          .
                              ..... •.
~~::w~U~~."""!"~"'~•'W!~"'·IIIIP~-· ~~~f"!·1"-1DIIIii*+illl¥illllli


                                -~
                                   •     f
                                       .. \
                                                                      _______ .·- .--..,. ··:- .. ..,.,··~·-

                                                                                                               -                          -

                                                                                                                                                               ,,




                                                                                                               FRED C. McDANIEL
                                                                                                                     AITORNEY-AT·LAW
                                                                                                                1704 NORTH HAMPTON ROAD
                                                                                                                         SUITE208
                                                                                                                   DeSOTO, TEXAS 75115
                                                                                                                        214-228-1980


                                                                                                                        Guqust 15,


                                                                Mr. Roland Jerome Madden
                                                                #665734
                                                                Hughes Unit
                                                                Rt. 2, Box·4400
                                                                Gatesville, Texas 76597
                                                        ~Cause                            No.     F93-04717-TH~
                                                                Dear Mr. Madden:
                                                               The Criminal District Court is in receipt of your recent letter.
                                                               Said Court. requested that I, on its behalf, respond to your letter
                                                               and provide you·with information relative theret~.      ·
                                                               In Cause No. F93-04717-TB you were convicted by a jury for the
                                                               offense of Burglary of a Building (Habitual) and on December 8,
                                                              .1993 you were sentenced to a 65 year term in prison. You received
                                                               credit for presentence jail time served from July 22, 1993 to
                                                               December 8, 1993.
                                                                                                                                                     •'

                                                               The Court has reviewed your request that the Court furnish you with
                                                               copies of the records sought by you pertaining to Cause.. No. F93-_,
                                                               047l_I::TH. Th~__cou.r.t has declined your reg~s_t_. Under the present
                                                               status of the law, the Court is not obligated to provide you with
                                                               the records sought by you in said Cause No. Un.i.ted states v.
                                                               Losing, 601 F2d 351 (1979). Smith v. Beto, 472 F2d 164 (1974).
                                                               Jones v. Superintendent, 465 F2d 1091 (1972).
                                                              You should recognize 'hat the denial of access to these records is
                                                              based upon policy and court decisions and is not the result of any
                                                              vindictive or arbitrary decisions on the part of the trial court.
                                                              You should also recognize that the records·reguested by you are not
                                                              in my possession and that I do not have a right to either order
                                                              copies o~ these records for you or ~hem .. made available for
                                                              your rev.1.ew.

                                               ( ~der
                     '\
                      \                                  the Open Records Act. you are e. ntitled to obtain copies of the                     '--)
                                                   Court's record$ in the above cited ~ause No. You are not, however,                            /        \\
                                                   entitled to obtain_these copies free of charge. In short, you can
                                                              obtain the records that: you seek after you have pa.id the cost for
                                                              copies of same. The District Clerk,' s Office in Dalla·s County is in
                                                              possession of your court records.· and if you will write to this
                                                              office the office will be able to tell you the COfit of obtaining
                                                              the copies.
'·
                    Mr •. Roland Jerome Madden·
                    Page 2
                    August 15, 1996




                    As you may be aware, many letters written by inmates to the courts
                    of Dallas County are simply filed wi t~in the Court.' s jackets and
                    the inmates never receive a response~Such is not Judge Warder's
                  ~olicy as she believes that you are entitled 'Ei5 a written response
                    to letters addressed to her aourt. It Is for this reason tfiat-·I was
                   -author~zed by the Court. to pronde you with the above information
                   regarding your letter.
                   I hope t~at the above information has been helpful and informative.
                   Good luck to you in the future.

                                                         sincerely,

                  ----~~--~~v
                            el

                   FCM/ts
     •.




          \
              I                                               \I




                                                                                     J0015
     SHARON KELLER-                                CouRT OF CRIMINAL APPEALS                                   TROY C. BENNETT, JR.
      PRESIDING JUDGE                                                                                                  CLERK
                                                      P.O. BOX 12308, CAPITOL STATION                               512463~1551

     LAWRENCE E. MEYERS                                   AUSTIN, TEXAS 78711
     TOM PRICE                                                                                                 RICHARD E. WETZEL
     PAUL WOMACK        ..,...                                                                                    GENERAL COUNSEL
                                                                                                                    512 463-1600
     CHERYL JOHNSON
     MIKE KEASLER
     BARBARA P. HERVEY
     CHARLES R. HOLCOMB
     CATHY COCHRAN
      JUDGES                                                  .....·

               January 29, 2002



               Roland J. Madden, # 665734
               022 Beto I Unit
               P.O. Box 128
               Tennessee Colony, TX 65880

          €~o ~3-04717-H(B))

             In response to your letter ofJanuary 22,2002 regarding wiit number W-93-04717-I:I(B), ourrecoEds
             indicate that what should have been the (B) writ was an Original Mandamus, which was denied
             without an order on September 16, 1998. The (C) writ was dismissed-- see Art. 11.07, Sec. 4 on·
            ·August 18, 1999.
                                                                                                                                          ...
'·

               If you have further questions, please contact the Court.

               Sincerely,

        ~7d·~4
               Troy C. Bennett, Jr.
               Clerk




                                 SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                                     WEBSITE WWW.CCA.COURTS.STATE.TX.US




                                                                                                                                      (
                                                       jd
                                             WRIT NO. W -93-04717-H(F)



                             EX PARTE                            §                    IN THE. CRIMINAL

                                                                                      DISTRICT COURT NO.                                           OF
                        j(    Roland Jerome Madden                                   DALLAS COUNTY I TEXAS


                                                     ORDER DESIGNATING ·ISSUES



                                 Having reviewed the Applicant's Application for Writ of Habea:s·:;---

                             Corpusfthe Court finds that. there are .controverted, previously
                         unresolved issues of fact which are material to the legality of the
                         Applicant's confinement.
                                         .             ~                           *
                                 -The Court appoints FRED C. MCDANIEL to resolve the issues and
                         prepare findings of fact- and conc).usions of law for the Court. The
                                                                                                                                        :,:J ...
                         issues may be resolved by affidavits, depositions, interrogations,
                                                                                                                                                             ,.
                         hearings and/or personal recollection.
                                 The Clerk ··of the Court is ORDERED to send a copy of this oraer

                         to the Court of Criminal Appeals, Applicant, or Applicant's counsel

                         if the Applicant is represented by· counsel, and to counsel for the

                         State.
                                 SIGNED AND ENTERED this _,,,..i$::.,:qay of                    ·.·._·:·...;;.Ma=..c...y_ _ _ _ _ _ ,
                                                                                   •_;>>·_.····._·                                      ~.          2002 .

                                                                                           •

.   ,.   •...:..   ..
                                                                     ;,r-,...,.._;;,._.,._.JA(